Citation Nr: 0218738	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes 
planus.

(The issue of entitlement to service connection for 
arthritis of the feet, ankles, knees and hip, claimed as 
secondary to bilateral pes planus, will be the subject of 
a future decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from August 1956 until August 1960, and had a 
number of periods of active duty for training (ACDUTRA) 
thereafter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision that denied 
service connection for bilateral pes planus, and for 
arthritis of the feet, ankles, knees and hips claimed as 
secondary to bilateral pes planus.  Following the RO's 
notification of that decision in January 2002, the veteran 
filed a Notice of Disagreement (NOD) in February 2002; the 
RO issued a Statement of the Case (SOC) in March 2002; and 
the veteran filed a Substantive Appeal in May 2002.

The Board's decision on the claim for service connection 
for bilateral pes planus is set forth below.  However, the 
Board is undertaking additional development with respect 
to the claim for secondary service connection for 
arthritis of the feet, ankles, knees and hips pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)(2002)).  
When it is completed, the Board shall provide notice of 
the development as required by Rule of Practice 903 (67 
Fed. Reg. 3,099, 3,105) (January 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing your response to the notice, the Board shall 
prepare a separate appellate decision addressing this 
issue.

The Board would also note that additional evidence 
pertinent to the issues on appeal was received at the 
Board on October 28, 2002.  The Board points out, however, 
that effective February 22, 2002, the governing 
regulation, 38 C.F.R. § 20.1304, no longer requires a 
written waiver of RO jurisdiction for the Board to 
consider such evidence in the first instance (see 67 Fed. 
Reg. 3099-3016 (January 23, 2002)).



FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim for service connection for pes 
planus has been accomplished.

2.  Bilateral pes planus was not identified at the time of 
examination for entry into service, but was diagnosed 
during active military service; second degree pes planus 
was noted on discharge examination some four years later.  

3.  Subsequent medical records associated with active duty 
for training suggest a worsening condition, and the record 
includes a medical opinion that the veteran's pes planus 
(now assessed as Grade III) had become symptomatic as the 
result of the rigors of active duty, including exercise 
and marching.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for bilateral 
pes planus are met.  38 U.S.C.A. §§ 1131, 1153, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2002)).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, as well as the 
Board's favorable disposition of the issue of service 
connection for pes planus, the Board finds that the new 
legal authority does not prevent the Board from rendering 
a decision in this case, as all notification and 
development action needed to fairly adjudicate the claim 
has been accomplished. 


Factual Background

The service medical records reflect that upon examination 
for entrance in August 1956, the veteran's feet were 
evaluated as normal.  He was subsequently seen in the 
infirmary in October 1957 for complaints of bilateral pain 
and discomfort in the feet that he stated had increased 
within the last two to three months.  History was rendered 
to the effect that he had had flat feet without treatment 
"for as long as he can remember."  Examination showed 
bilateral flat feet but no limitation of motion.  It was 
reported that no pain or tenderness was elicited upon 
palpation, and that there was no callous formation.  X-
rays of the feet were ordered and were interpreted as 
negative.  Exercises were prescribed and the appellant was 
directed to return in three month's time for follow-up.  
There is no reference to further treatment of the feet in 
the service medical records.  On examination in August 
1960 for release to inactive duty, examination of the feet 
disclosed second degree pes planus.  

The service medical records also consist of the reports of 
a number of examination reports relating to active duty 
for training (ACDUTRA) reflecting evaluation of the 
veteran's feet.  On re-enlistment in August 1962, the feet 
were evaluated as normal.  When released from ACDUTRA in 
August 1964, it was recorded that the appellant had severe 
flat feet.  An examination in January 1965 indicated 
moderate pes planus.  On examination in November 1965 for 
Officer Candidate School (OCS) purposes, Grade III pes 
planus was noted.  This same assessment was recorded upon 
release from ACDUTRA in January 1966. 

The veteran filed a claim for service connection for 
disabilities that included pes planus in August 2000.  In 
support of the claim, several private medical reports were 
received reflecting diagnoses inclusive of pes planus.  In 
August 2001, W. R. Wallingford, M.D., stated that the 
appellant had pes planus with talonavicular valgus of 10 
degrees and tibiotalar valgus of 10 degrees.  M. Garfield, 
DPM, wrote in August 2001 that the veteran had posterior 
tibial tendon dysfunction/tendinitis secondary to 
bilateral flat foot.  In August 2002, A. F. Wolfson noted 
findings that included Grade III pes planus, which he 
opined had become symptomatic as the result of the rigors 
of active duty, including exercise, and marching. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection requires a finding of a current 
disability that is related to an injury or disease 
incurred in service.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  

A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The veteran's service medical records reflect that no 
disability or defect of the feet was noted on entrance 
examination in August 1956.  Hence, it appears that the 
presumption of soundness, as to the veteran's feet, 
applies.  The diagnosis of pes planus during service (in 
October 1957), and upon release from active service in 
August 1960, indicates that the condition was first 
diagnosed in service.  

However, the record also includes indications that the 
veteran's pes planus pre-existed service.  During 
treatment in October 1957, the veteran noted that he had 
flat feet for as long as he could remember.  While the 
veteran's statement relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data 
do not establish the fact (see 38 C.F.R. § 3.304(b)(3)), 
the Board notes that pes planus, or flat feet, is a type 
of disability the Court has held is subject to lay 
observation.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Further, the opinion of August 2002 Dr. Wolfson-
to the effect that the veteran's pes planus had became 
symptomatic during service-also appears to suggest a pre-
service origin for the disability.  

Even if the Board were to find that, in view of the 
evidence noted above, clear and unmistakable evidence to 
rebut the presumption of soundness exists, the Board notes 
that the record also includes uncontroverted evidence 
suggesting that any pre-existing pes planus was aggravated 
beyond the natural progress of the disorder during 
service.  While, as noted above, pes planus was not noted 
at service entry, on separation from service in August 
1960, second degree pes planus was noted; this suggests a 
significant increase in symptomatology of any pre-existing 
condition.  Moreover, despite that fact that the feet were 
noted to be normal when the veteran was examined, for 
ACDUTRA purposes, in August 1960, this is an anomalous 
finding; severe flat feet was diagnosed on release from 
ACDUTRA in August 1964, and third degree pes planus was 
shown on OCS examination report in November 1965, as well 
as on release from ACDUTRA in January 1966.  The clinical 
evidence reflects that the appellant continues to have 
third degree pes planus.  Finally, as indicated above, Dr. 
Wolfson has indicated that the veteran's pes planus became 
symptomatic as the result of the rigors of active duty, 
including exercise and marching, and there is no contrary 
medical opinion of record.  

In short, the overall record suggests that pes planus was 
either incurred in service, or that it pre-existed but was 
aggravated in service.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Given the above, and affording the veteran the benefit of 
the doubt, the Board concludes that the criteria for 
service connection for pes planus are met.


ORDER

Service connection for pes planus is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

